The petition by the state of Connecticut for certification for appeal from the Appellate Court, 69 Conn. App. 421 (AC 20667), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that General Statutes § 53a-32 was not applicable because it could not be applied retroactively to the defendant?
“2. Did the Appellate Court properly conclude that the trial court improperly determined that the conditions of probation had been violated?”
*916The Supreme Court docket number is SC 16827.
Michele C. Lukban, assistant state’s attorney, in support of the petition.
Tracey M. Lane, special public defender, in opposition.
Decided September 5, 2002
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.